Citation Nr: 1120415	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  00-18 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable initial disability rating for the Veteran's service-connected tinea cruris, prior to August 30, 2002, and a disability rating in excess of 10 percent thereafter. 

2.  Entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected left knee patellofemoral syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1995 to March 1998.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from April 2000 and August 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that in a March 2005 Rating Decision the RO granted entitlement to a 10 percent rating for the Veteran's service-connected tinea cruris, effective from August 30, 2002.  However, as this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim on this issue, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran's claim was previously before the Board in both November 2007 and June 2009, on which occasions it was remanded for additional development.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to August 30, 2002, the Veteran's service-connected tinea cruris was not manifested by exfoliation, exudation, or itching involving an exposed surface or extensive area. 

2.  From August 30, 2002, the Veteran's service-connected tinea cruris has not been manifested by constant exudation or itching, constant extensive lesions, or marked disfigurement; and has not involved 20 percent or more of the Veteran's entire body, 20 percent or more of exposed surfaces, or required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more.

3.  The Veteran's service-connected left knee patellofemoral syndrome has been manifested by, at worst, slight impairment of the knee; it has not been manifested genu recurvatum, dislocation of the semilunar cartilage, removal of the semilunar cartilage, ankylosis or impairment of the tibia and fibula with moderate knee or ankle disability. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for tinea cruris were not met prior to August 30, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118 Diagnostic Codes 7806, 7813 (effective prior to August 30, 2002). 

2.  The criteria for a disability rating in excess of 10 percent for tinea cruris have not been met for any time during the appeal period.  38 U.S.C.A. § 1155, 5013, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.118 Diagnostic Codes 7806, 7813 (effective prior to August 30, 2002), Diagnostic Code 7806, 7813 (effective on August 30, 2002).   

3.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5256-5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated June 1999, May 2001, March 2003, March 2007, September 2008 and December 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, however, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

With regard to the Veteran's increased rating claim of entitlement for service-connected tinea cruris, the Board notes that the claim originates from the grant of service connection for that disability and that Vazquez-Flores is therefore inapplicable.  

With regard to the Veteran's claim for a rating in excess of 10 percent for service-connected left knee patellofemoral syndrome, the Board finds that any notice error with respect to Vazquez did not affect the essential fairness of the adjudication as the Veteran has demonstrated actual knowledge of what was necessary to substantiate his claim for an increased rating.  Specifically, the March 2005 Statement of the Case (SOC) noted the rating criteria for knee disabilities.  This was followed by numerous subsequent readjudications.  As such the Veteran had has a meaningful opportunity to participate in the development of his claim and the Board finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal. 

The Veteran was afforded several VA examinations during the pendency of the appeal.  These reports of the examinations reflect that the examiners reviewed the pertinent medical records, recorded the Veteran's current complaints, conducted appropriate physical examinations and provided all findings necessary to decide the claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board accordingly finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

As indicated above, the Veteran has claimed entitlement to a compensable initial rating for his service-connected tinea cruris, a rating in excess of 10 percent for that condition from August 30, 2002, and a rating in excess of 10 percent for the Veteran's service-connected left knee patellofemoral syndrome.  Essentially, the Veteran contends that the evaluations he has received for those conditions do not accurately reflect their severity.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  While the veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  In addition, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

The Veteran first claimed entitlement to service connection for tinea cruris and a left knee disorder in May 1999.  An April 2000 rating decision granted entitlement to service connection for both conditions, assigning a noncompensable rating for tinea cruris and a 10 percent rating for left knee patellofemoral syndrome, both effective from May 13, 1999, the day the Veteran first filed his claim.  In June 2000 the Veteran submitted a Notice of Disagreement (NOD), disputing the noncompensable rating assigned for tinea cruris.  The RO issued a Statement of the Case (SOC) in August 2000, and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  

In April 2002 the Veteran filed a claim for entitlement to a rating in excess of 10 percent for his service-connected left knee disorder, and in January 2003 the Veteran filed a claim for a temporary total evaluation based on surgical convalescence.  In March 2003 the Veteran filed a claim for entitlement to service connection for osteoarthritis of the left knee, claimed as secondary to his service-connected left knee patellofemoral syndrome.  A March 2004 rating decision granted entitlement to a temporary total evaluation based on surgical convalescence related to the Veteran's left knee patellofemoral syndrome, effective from January 7, 2003, to February 28, 2003.  An August 2004 rating decision denied entitlement to a rating in excess of 10 percent the Veteran's left knee patellofemoral syndrome, denied entitlement to service connection for osteoarthritis of the left knee and also denied entitlement to a compensable rating for the Veteran's service-connected tinea cruris.  The Veteran submitted a Notice of Disagreement (NOD) with that rating decision in November 2004.  The RO issued a Statement of the Case (SOC) in March 2005.  An accompanying March 2005 rating decision granted entitlement to a 10 percent rating for the Veteran's service-connected tinea cruris, effective from August 30, 2002.  In April 2005 the Veteran filed a Substantive Appeal (VA Form 9) with regard to his increased rating claim for left knee patellofemoral syndrome and his service connection claim for osteoarthritis of the left knee, thereby perfecting his appeal on those issues.  

The Veteran's claim first came before the Board in November 2007, at which time entitlement to service connection for osteoarthritis of the left knee was granted.  That decision also remanded the Veteran's increased ratings claims for left knee patellofemoral syndrome and tinea cruris for further development.  The RO again remanded those issues in June 2009.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Tinea Cruris

As noted, the Veteran's service-connected tinea cruris was initially assigned a noncompensable rating.  That rating was increased to 10 percent effective from August 30, 2002.  

The relevant evidence of record on that issue includes private treatment records, VA treatment records, VA examination reports and written statements from the Veteran.  The Veteran was first afforded a VA examination in support of his claim in June 1999.  During that examination the Veteran stated that he has had a history of tinea cruris.  He reported a rash in his groin area of many months and that antifungal creams were not providing much relief.  The Veteran reported that the rash has resulted in a permanent discoloration of his groin area, and/or dry, scaly lesions in his groin area with occasional itch.  No erythema or swelling was reported.  Physical examination revealed bilateral discoloration of the groin area with dry, scaly lesions.  The examiner diagnosed the Veteran with chronic tinea cruris.  

VA treatment records from July 2000 indicate that the Veteran was treated at a dermatology clinic.  The Veteran denied any blisters or vesicles and no excoriation was indicated.  The Veteran reported that the condition is only pruritic if he perspires with activity and he has not used any antifungal medication.  The examiner diagnosed the Veteran with post-inflammation hypopigmentation with seborrhic dermatitis and prescribed a topical cream.  

In August 2000 the Veteran testified at a hearing before a Decision Review Officer.  During that hearing the Veteran stated that his tinea cruris is chronic and affects his groin and inner thighs.  He stated that it is scaly and both flakes and itches.  He reported that he showers twice a day and uses several medications, but that the condition had not gone away.  

VA treatment records from October 2001 indicate that the Veteran shaved his groin in order to show the examining physician his rash.  The examiner noted that while some hyperpigmentation was visible there were no vesicles or erythema.  

The Veteran submitted a letter in November 2002 where in reported stated that the rash involves his inner thighs, groin area and both feet between the toes and at the top portion of the feet.  He stated that he does not know what the rash is, but that it has erythema, pruritis, rawness, itching, multiple small bumps that rupture after showering, and permanent discoloration.  He reported trying numerous different medications with very little improvement.  

In March 2004 the Veteran was afforded a fee-based VA examination provided by QTC Medical Services.  During that examination the Veteran reported still having constant symptoms of itching, crusting, shedding and ulcer formation.  He reported being given hydrocortisone cream which he has been using for past year.  He did not indicate losing any time from work or having any functional impairment due to the condition.  Physical examination revealed evidence of dark hyperpigmentation and nondisfiguring eruptions of more than six square inches.  There was evidence of scaliness, but no evidence of disfigurement, tenderness, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, limitation of motion or burn scars.  The examiner stated that the percentage of involvement is approximately 20 percent of the non-exposed area and 5 percent of the total body area.  

The Veteran was afforded an additional VA examination in support of his claim in January 2007.  During that examination the Veteran reported that the lesions in his groin are pruritic and that in order to decrease the itching he shaves his pubic area.  He reported that he occasionally uses baby powder to keep his groin dry, but that he has not had any recent treatment for fungal infection.  Physical examination revealed mild hyperpigmentation of the groin.  There was no evidence of skin breakdown.  Unretouched color photographs were included with this examination.  

A report from a December 2008 VA examination indicates that the Veteran reported intermittent symptoms of itching and redness.  The Veteran stated that he last used hydrocortisone cream six months earlier when he had an outbreak lasting approximately three weeks.  He reported that the rash is much improved during the cooler months.  On physical examination the examiner stated that less than 5 percent of total body area is affected.  There was no erythema, but a small area of the skin around the base of the penis and upper thighs was slightly lighter than the surrounding skin.  The examiner diagnosed the Veteran with an intertriginous fungal skin infection of the groin.  

Most recently, in April 2010, the Veteran was afforded another VA examination.  During that examination the Veteran reported that he last used hydrocortisone cream 12 months ago when he had an outbreak which lasted approximately 3 weeks.  He stated that he uses baby powder daily in the summer and weekly in the cooler winter months.  The Veteran also stated that he wears loose closing and showers often to remove sweat from his skin.  On physical examination the examiner stated that no exposed areas were affected and that less than 5 percent of the total body is affected.  Examination of the groin revealed no erythema and no areas of abnormal skin texture or color.  The examiner also stated that there was no scarring or disfigurement.  He diagnosed the Veteran has having an intertriginous fungal skin infection, but stated that there was no pathology to render such a diagnosis.  He stated that photographs were not necessary because there was no skin abnormality to photograph.  The examiner also noted that they had recently had one week of 90 degree weather and that the Veteran had not had an outbreak.  

As noted above, disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  

The Veteran's tinea cruris has been rated under Diagnostic Codes 7806 and 7813.  The Board notes that during the pendency of this appeal the criteria for rating skin disabilities were revised, effective August 30, 2002.  See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  The Board will apply the version of the criteria which is more favorable to the Veteran, subject to the effective date limitations set forth at VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000).  See Bernard v. Brown, 4 Vet. App., 384, 394 (1993).

Under the old rating criteria Diagnostic Code 7813 directs that Diagnostic Codes 7807 through 7819 be rated as for eczema (Diagnostic Code 7806), dependent upon the location, extent and repugnant or otherwise disabling character of the manifestations.  Under Diagnostic Code 7806, as in effect prior to August 30, 2002, a 10 percent rating was warranted for a skin disorder with exfoliation, exudation, or itching, involving an exposed surface or extensive area.  A 30 percent rating was warranted for a skin disorder with constant exudation or itching, or constant, extensive lesions, or marked disfigurement.  A 50 percent rating was warranted for a skin disorder with systemic or nervous manifestations and ulceration, extensive exfoliation, or extensive crusting, or for a skin disorder that is exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Under the revised regulations pertaining to skin, Diagnostic Code 7813 is to be rated as disfigurement of the head, face or neck, scars, or dermatitis or eczema (Diagnostic Code 7806), depending on the predominant disability.  Diagnostic Code 7806 provides for a noncompensable disability rating when a skin condition covers less than 5 percent of the entire body or exposed areas affected and no more than topical therapy is required.  A 10 percent rating is assignable when the skin condition covers at least 5 percent but less than 20 percent of the entire body or exposed area affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.   60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affects, or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010). 

The Board notes that separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As noted above, the Veteran was initially assigned a noncompensable rating for his service-connected tinea cruris and was assigned a 10 percent rating for that condition effective from August 30, 2002, based on statutory changes in the rating criteria.  Accordingly, there are two separate rating periods that the Board must evaluate.  

With regard to the appeal period prior to August 30, 2002, and after a careful review of the relevant evidence, the Board finds that the criteria for a compensable disability rating under Diagnostic Code 7806 have not been met.  In this regard, the Board notes that none of the VA examinations or VA treatment records from that period indicate that the Veteran's tinea cruris was manifested by exfoliation, exudation, or itching, involving an exposed surface or extensive area.  

With regard to the appeal period beginning on August 30, 2002, the Board finds that the criteria for a 10 percent disability rating under the new version of Diagnostic Code 7806 have been met, but that the criteria for a disability rating in excess of 10 percent under either the new or old versions of that diagnostic code have not been met.  The treatment records and examination reports do not show constant exudation or itching, and do not show constant, extensive lesions or marked disfigurement.  Moreover, the record does not show that the affected area has encompassed 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas.  In addition, there is no evidence that systemic therapy such as corticosteroids or other immunosuppressive drugs has been required for a total duration of six weeks or more, but not constantly, during any 12-month period within the appeal period.  

The Board has considered entitlement to an increased rating under other potentially applicable diagnostic codes, but finds that there is no basis for an entitlement to an increased rating under any other diagnostic code.  

In exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's appealed disability, alone, has required frequent hospitalization, or that manifestations of that disability exceed those contemplated by the schedular criteria.  Therefore, assignment of extra-schedular evaluations in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In sum, the record does not indicate that the Veteran's tinea cruris warrants a compensable rating prior to August 30, 2002, or a rating in excess of 10 percent thereafter.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  The record does not indicate that the Veteran is unable to work and there is no allegation that his service-connected conditions, including tinea cruris, have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.   

Left Knee Patellofemoral Syndrome

The Veteran has also claimed entitlement to a rating in excess of 10 percent for his service-connected left knee patellofemoral syndrome.  The relevant evidence of record on that issue includes private treatment records, VA treatment records, VA examination reports and written statements from the Veteran.  

VA treatment records from December 2001 indicate that the Veteran was treated for chronic left knee pain.  The examiner noted that a recent x-ray did not show osseous injuries.  The Veteran reported that he has pain on the lateral aspect of the knee cap that is dull and constant.  He stated that the pain is alleviated by movement, but worsens when he is standing still in one position.  The Veteran denied locking, but reported occasional laxity.  On physical examination, crepitus at the knee joint was noted.  However, both anterior and posterior drawer signs were negative.  There was no specific point tenderness on palpation, no effusion, no step-off deformities and no erythema or warmth.  Records from February 2002 indicate that the Veteran reported improvement in knee pain and that he was able to bear weight and function without significant impairment.  

VA radiographic imagery from March 2002 indicates that the medial and lateral meniscus, the anterior cruciate ligament, the posterior cruciate ligament, the quadriceps tendon, the patellar tendon and the medial and lateral collateral ligaments were all intact and unremarkable.  There was evidence of suprapatellar joint effusion, but no significant degenerative changes.  No fractures were seen and marrow signal was uniform. 

Records from December 2002 indicate that the Veteran was scheduled for arthroscopic knee surgery.  This was performed in January 2003.  Intraoperative findings included Grade II/III chrondromalacia of the patellofemoral joint and Grade II chondromalacia of the tibial plate.  

In March 2004 the Veteran was afforded a fee-based VA examination provided by QTC Medical Services.  During that examination the Veteran reported that he continues to experience pain in his left knee on a constant basis.  He stated that he has difficulty with prolonged standing and walking.  On physical examination the examiner noted that the Veteran walked with a normal, steady gait.  Examination of the feet did not reveal any evidence of abnormal weight bearing.  On examination of the knee there was no evidence of heat, redness, swelling, effusion, drainage, abnormal movement, instability or weakness.  Draw sign and McMurray tests were negative.  Range of motion studies revealed full range of motion, with flexion to 140 degrees without pain and extension to zero degrees without pain.  The examiner noted that range of motion was not limited by pain, fatigue, weakness, lack of endurance or incoordination.  The examiner stated that there was no functional limitation with regard to the Veteran's left knee.  

In January 2007 the Veteran was afforded an additional VA examination.  During that examination the Veteran reported having chronic pain and weakness of the left knee.  He also reported occasional stiffness when sitting which is relieved by motion of the knee, including walking.  He denied swelling, heat, redness, giving way, instability, locking, excess fatigability or lack of endurance.  He indicated that the condition is made worse by walking up or down stairs and when squatting.  Physical examination revealed no effusions, no patellar grind throughout range of motion, negative ballottement and no joint laxity in the anterior cruciate ligament, posterior cruciate ligament, lateral collateral ligament or medial collateral ligament.  McMurray and Lachman tests were both negative.  The Veteran was able to fully squat with notable snapping of the patella and mild crepitus on rising from 120 to 110 degrees.  The examiner stated that this crepitus is not apparent on range of motion while lying on the examining table or on performance of passive range of motion.  Range of motion studies revealed flexion to 120 degrees and extension to zero degrees, both without complaints of pain.  Muscle strength was normal.  Radiographic imagery indicated normal bone mineralization and no evidence of significant degenerative changes or joint effusion.  The examiner diagnosed the Veteran with left knee minimal patellofemoral osteoarthritis minimally disabling.  He stated that there was no evidence of imbalance, easy fatigability or lack of endurance following repetitive use.  

The Veteran was provided an additional examination in December 2008.  During that examination the examiner stated that there was mild tenderness over the left side of the knee, but that there was no bony enlargement or deformity.  He indicated that crepitation was mild.  There was no evidence of instability, but the examiner did note that the lateral tendon slips with flexion and extension.  Range of motion studies revealed flexion to 90 degrees with pain thereafter and extension to zero degrees without pain.  Radiographic imagery did not show any evidence of fracture or dislocation.  No limitations with regard to activities were indicated except mild effects on exercise.  

Most recently, the Veteran was afforded a VA examination in April 2010.  During that examination the Veteran reported intermittent pain along the lateral aspect of his left knee, along with popping.  He stated that he has flare-ups when he does excess weight bearing activities, approximately once per week lasting about one hour.  He reported an additional 25 to 50 percent limitation in range of motion on flare-up.  Physical examination revealed an antalgic gait, with the Veteran favoring the left knee.  There was no evidence of abnormal weight bearing, bony enlargement or deformity, but there was evidence of mild tenderness over the left side of the knee.  Moderate crepitation was indicated, but there was no finding of grinding or instability.  The examiner did note that the lateral tendon slips with flexion and extension.  Range of motion studies revealed flexion to 90 degrees with pain thereafter and extension to zero degrees without pain.  Radiographic imagery did not show any evidence of fracture or dislocation.  The examiner noted that the knee joint was unremarkable.  He diagnosed the Veteran with left knee patellofemoral pain syndrome, but stated that there were no significant effects of employment or daily activities.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified.  38 C.F.R. § 4.21.  The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal strength, speed coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesion, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidence by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  

In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Veteran's service-connected left knee patellofemoral syndrome has been rated as 10 percent disabling under Diagnostic Code 5257, for other impairment of the knee.  The Veteran's specific diagnosis is not listed in the Rating Schedule.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010). 

Knee disabilities may be rated under several different diagnostic codes.  If the evidence shows compensable limitation of both flexion and extension, two separate disability ratings may be assigned.  VAOPGCPREC 9-2004.  Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is assigned where flexion is limited to 45 degrees.  A 20 percent rating is assigned where flexion is limited to 30 degrees.  Finally, a 30 percent rating is assigned where flexion is limited to 15 degrees.  

Diagnostic Code 5261 concerns limitation of leg extension.  Under Diagnostic Code 5261, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 20 degrees.  A 40 percent evaluation is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  

Under Diagnostic Code 5003, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joint.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joint or two or more minor joint groups, or as 20 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010). 

Additional rating criteria are found under Diagnostic Code 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage), 5259 (symptomatic removal of the semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum).  

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  See VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23-97, it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disability is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  Of course, a separate rating must be based upon additional disability.  

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  In addition, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or Diagnostic Code 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain upon the disability.  Further, if a musculoskeletal disability is rated under a specific diagnostic code that does not involve limitation of motion and another diagnostic code based on limitation of motion may be applicable, the latter diagnostic code must be considered in light of sections 4.40, 4.45 and 4.59. 

Initially, the Board notes that the Veteran has already been assigned a separate 10 percent rating for osteoarthritis of the left knee under Diagnostic Code 5010.  As mentioned, this rating was assigned based on limitation of motion under either Diagnostic Code 5260 or Diagnostic Code 5261.  The Veteran did not appeal the rating decision granting that entitlement and the Board may not grant entitlement to a higher rating for the Veteran's left knee patellofemoral syndrome under those diagnostic codes. 

Accordingly, the available diagnostic codes include Diagnostic Codes 5256 for ankylosis, Diagnostic Code 5257 for other impairment of the knee, Diagnostic Code 5258 for dislocation of the semilunar cartilage, Diagnostic Code 5259 for removal of the semilunar cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula or Diagnostic Code 5263 for genu recurvatum.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under these diagnostic codes because they are not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

After reviewing the entirety of the record, the Board finds that the evidence does not demonstrate that a disability rating in excess of 10 percent is warranted under any of those diagnostic codes.  The evidence of record does not indicate that the Veteran has undergone removal of the semilunar cartilage or that he experiences dislocation of the semilunar cartilage or genu recurvatum.  In addition, there is no evidence that the Veteran has any form of ankylosis or has impairment of the tibia and fibula with moderate knee or ankle disability.  Finally, there is no evidence that the Veteran has any other impairment of the knee that can reasonable be characterized as any more than slight.  Accordingly, there is no basis upon which to grant a rating in excess of 10 percent.  

The Board has considered whether increased staged ratings are warranted in this case.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed in detail above, however, the Board concludes that the Veteran's service-connected left knee patellofemoral syndrome has not, at any time during the appeal period, met any applicable criteria for a disability rating in excess of 10 percent.  

As previously noted, extraschedular ratings may be assigned in exceptional cases.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's appealed disability, alone, has required frequent hospitalization, or that manifestations of that disability exceed those contemplated by the schedular criteria.  Therefore, assignment of extra-schedular evaluations in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In sum, the record does not indicate that the Veteran's left knee patellofemoral syndrome has warranted a rating in excess of 10 percent for any time during the appeal period.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  The record does not indicate that the Veteran is unable to work and there is no allegation that his service-connected condition, including left knee patellofemoral syndrome, have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.   


ORDER

Entitlement to a compensable initial disability rating for the Veteran's service-connected tinea cruris prior to August 30, 2002, and a disability rating in excess of 10 percent thereafter, is denied. 

Entitlement to a disability rating in excess of 10 percent for the Veteran's service-left knee patellofemoral syndrome is denied. 




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


